Appeal from an award of the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for death benefits in favor of the widow and three minor children of the deceased employee, Frank Camara, Jr. Decedent was employed as a handy man in the day time and as a watchman at night and was provided with quarters on the premises of his employer, who was engaged in the business of selling and renting heavy industrial equipment. On the morning of December 20, 1939, decedent was found dead in a concrete trench underneath an iron stairway which ascended to the quarters furnished by his employer. Death was due to a skull fracture. The claim was controverted by the employer and carrier principally on the ground of intoxication. The State Industrial Board held that the presumption that the accident was not due solely to intoxication had not been overcome by substantial evidence. This was an unwitnessed accident where decedent met his death on his employer’s premises during employment hours. The Board found that the presumption that the accident arose out of and in the course of employment prevails. There is ample evidence to sustain the finding of the Board and the award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.